     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 1 of 8 Page ID #:1


 1   Adrienne L. Conrad (SBN 318776)
     Solin J. Melahaji (SBN 323564)
 2   JACKSON LEWIS P.C.
 3   225 Broadway, Suite 2000
     San Diego, California 92101
 4   Telephone: (619) 573-4900
 5   Facsimile: (619) 573-4901
     adrienne.conrad@jacksonlewis.com
 6   solin.melahaji@jacksonlewis.com
 7   Attorneys for Defendant
 8   WYNDHAM VACATION OWNERSHIP,
     INC. [erroneously sued as WYNDHAM
 9   RESORT DEVELOPMENT
10   CORPORATION]

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13                                 EASTERN DIVISION
14   PARISA ANDERSON, an individual          Case No.:
15                                           [Transferred from Riverside Superior Court
          Plaintiff,                         Case Number PSC1901864]
16
          v.                         NOTICE OF REMOVAL OF ACTION
17
     WYNDHAM RESORT DEVELOPMENT TO THE UNITED STATES DISTRICT
18   CORPORATION, a corporation; and COURT FOR THE CENTRAL
     DOES 1-10, Inclusive,           DISTRICT OF CALIFORNIA –
19
                                     PURSUANT TO 28 U.S.C. §§ 1332, AND
20              Defendant.           1441 (DIVERSITY)
21                                           Hearing Date:
22                                           Time:
23                                           Complaint filed:   March 15, 2019
24                                           Trial Date:

25
26
27
28
                                             1
                                             NOTICE OF REMOVAL OF ACTION TO THE
                                                   UNITED STATES DISTRICT COURT
                                                        CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 2 of 8 Page ID #:2


 1   TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT COURT
 2   FOR THE EASTERN DIVISION OF THE CENTRAL DISTRICT OF
 3   CALIFORNIA:
 4
           PLEASE        TAKE      NOTICE       that     Defendant   WYNDHAM         VACATION
 5
     OWNERSHIP, INC. (“Wyndham” or “Defendant”), erroneously sued as WYNDHAM
 6
     RESORT DEVELOPMENT CORPORATION,1 hereby invokes this Court’s jurisdiction
 7
     under the provisions of 28 U.S.C. sections 1332 and 1441, thereby removing the above-
 8
     entitled action from the Superior Court of the State of California in and for the County of
 9
     Riverside (the “Superior Court”) to the United States District Court for Eastern Division
10
     of the Central District of California (the “District Court”).
11
           The following statement of grounds for removal is submitted pursuant to the
12
     provisions of Section 1446.2
13
     I.    STATEMENT OF JURISDICTION
14
           1.       The District Court has original jurisdiction under Section 1332(a)(1), and this
15
     case may be removed pursuant to Section 1441, because it is a civil action between
16
     “citizens of different States” wherein the amount placed in controversy exceeds the sum of
17
     seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.
18
           2.       As set forth below, jurisdiction within the District Court is proper on the
19
     grounds herein described and the action is timely and properly removed upon the filing of
20
     this Notice.
21
     II.    PLEADINGS AND PROCESS
22
           3.       On March 15, 2019, Plaintiff Parisa Anderson (“Plaintiff”) filed a Complaint
23
     in the Superior Court of California, County of Riverside, entitled Parisa Anderson, an
24
25   1
       Plaintiff has incorrectly named Wyndham Resort Development Corporation as the
26   Defendant in this matter. Wyndham Vacation Ownership, Inc., not Wyndham Resort
27   Development Corporation, was Plaintiff’s employing entity.
     2
       All subsequent references to “Section” are to Title 28 of the United States Code.
28
                                                       2
                                                       NOTICE OF REMOVAL OF ACTION TO THE
                                                             UNITED STATES DISTRICT COURT
                                                                  CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 3 of 8 Page ID #:3


 1   individual, v. Wyndham Resort Development Corporation, and DOES 1 through 10, Case
 2   No. PSC 1901864.        True and correct copies of the Complaint, Summons, and all
 3   accompanying documents filed by Plaintiff are attached to the Declaration of Adrienne L.
 4   ///
 5   Conrad (“Conrad Decl.”) as Exhibit “A.” (Conrad Decl., ¶ 2.) See also 28 U.S.C.
 6   § 1446(a).
 7         4.     Plaintiff served Wyndham Vacation Ownership, Inc. on May 2, 2019.3
 8   (Conrad Decl., ¶ 3.)
 9         5.     According to the Register of Actions for this matter in the Superior Court, a
10   Proof of Service as to Wyndham Vacation Ownership, Inc. was not filed in this matter.
11   The Superior Court has set an Order to Show Cause (“OSC”) hearing on July 17, 2019, for
12   Sanctions for Failure to File a Proof of Service. No other parties have been served with the
13   Complaint. (Conrad Decl., ¶ 5.). See also 28 U.S.C. § 1446(b)(2)(A) (“all defendants who
14   have been properly joined and served must join in and consent to the removal of the
15   action”).
16         6.     Wyndham Vacation Ownership, Inc. has not filed an Answer in the Superior
17   Court. (Conrad Decl., ¶ 5.)
18         7.     In the Complaint, Plaintiff alleges five causes of action for: (1) Wrongful
19   Termination; (2) Unpaid Wages; (3) Age Discrimination (California Government Code §
20   12900 et seq.); (4) Unlawful Business Practices; and (5) Intentional Infliction of Emotional
21   Distress. (See generally Complaint, attached to Conrad Decl. as Exhibit A)
22         8.     Venue of this action lies in the United States District Court for the Central
23   District of California – pursuant to 28 U.S.C. §§ 1441, et seq. and 1391(a) because this is
24   the judicial district of this Court in which the action arose, where Plaintiff resides and where
25   the causes of action arose.
26
27   3
      Wyndham Vacation Ownership, Inc. was served by sheriff at the Wyndham offices in
28   Indio, California.
                                                    3
                                                    NOTICE OF REMOVAL OF ACTION TO THE
                                                          UNITED STATES DISTRICT COURT
                                                               CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 4 of 8 Page ID #:4


 1   III.   TIMELINESS OF REMOVAL
 2          9.    This Removal is timely because it is being filed within thirty (30) days after
 3   Wyndham Vacation Ownership, Inc. was served with a copy of Plaintiff’s Summons and
 4   Complaint, on May 2, 2019. (See Conrad Decl., ¶ 3.)
 5          10.   This Removal is, therefore, filed within the time period mandated by Section
 6   1446(b), since the deadline to remove is June 3, 2019. Murphy Bros., Inc. v. Michetti Pipe
 7   Stringing, Inc., 526 U.S. 344, 356 (1999) (holding the thirty-day removal deadline is
 8   triggered by actual service of the complaint).
 9   IV.    VENUE
10          11.   This action was initially filed in the Superior Court in the County of Riverside,
11   which sits within the Eastern Division of the Central District Court of California. 28 U.S.C.
12   §§ 84(c)(1) (“The Central District comprises of 3 divisions, the Eastern Division comprises
13   of the count[y] of . . . Riverside).
14          12.   Thus, for purposes of Removal, venue properly lies in this District Court. See
15   28 U.S.C. § 1446(a).
16   V.     THE DISTRICT COURT MAY EXERCISE DIVERSITY JURISDICTION
17          PURSUANT TO SECTION 1332(a).
18          13.   This case meets the requirements of Section 1332(a) and may be removed to
19   federal court pursuant to Section 1441 because it is a civil action: (1) “between citizens of
20   different States”; (2) wherein the amount in controversy exceeds the sum of $75,000,
21   exclusive of interest and costs. 28 U.S.C. §§ 1332(a), 1441.
22          A.    The Parties Are Citizens of Different States.
23          14.   For purposes of determining diversity of citizenship, an individual is deemed
24   a citizen of the state in which he is domiciled. Kanter v. Warner-Lambert Co., 265 F.3d
25   853, 857 (9th Cir. 2001). A plaintiff’s place of residency is evidence of his domicile absent
26   affirmative allegations to the contrary. District of Columbia v. Murphy, 314 U.S. 441, 455
27   (1941) (“The place where a man lives is properly taken to be his domicile until facts
28
                                                  4
                                                  NOTICE OF REMOVAL OF ACTION TO THE
                                                        UNITED STATES DISTRICT COURT
                                                             CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 5 of 8 Page ID #:5


 1   adduced establish the contrary.”); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520
 2   (10th Cir. 1994) (noting a party’s residence is prima facie evidence of his domicile); Stine
 3   v. Moore, 213 F.2d 446, 448 (5th Cir. 1954) (“the place of residence is prima facie the
 4   domicile”).
 5         15.     Plaintiff was employed by Wyndham Vacation Ownership, Inc. from
 6   approximately February 1, 2016, through October 19, 2016. During which, Plaintiff
 7   worked within the County of Riverside, California. (Declaration of Tina Jordan (“Jordan
 8   Decl.”), ¶ 3.)
 9         16.     Since February 2016, Plaintiff’s residential address was in the County of
10   Riverside, California. On the 2016 W-2 form for Plaintiff, the address is identified in the
11   County of Riverside. (Jordan Decl., ¶ 4.) Also, Plaintiff’s earning statements from pay
12   dates February 11, 2016, through October 19, 2016, identified Plaintiff’s address as in the
13   County of Riverside. (Jordan Decl., ¶ 4.)
14         17.     Plaintiff’s Complaint affirmatively alleges that she at all relevant times
15   worked in Indio, in the County of Riverside, California. (See Complaint, ¶ 12.) Therefore,
16   Plaintiff is presumptively a citizen of California.
17         18.     For purposes of diversity, a corporation is considered a citizen of any state in
18   which it is incorporated and where it has its principal place of business. 28 U.S.C. §
19   1332(c)(1).
20         19.     Wyndham Vacation Ownership, Inc. has been and is a corporation duly
21   created, incorporated and organized under the laws of the State of Delaware, with its
22   headquarters and principal place of business in the State of Florida. (Jordan Decl., ¶ 5.)
23         20.     Given that Wyndham Vacation Ownership, Inc. is not incorporated in
24   California, and is not headquartered in California, Wyndham Vacation Ownership, Inc.
25   is not a citizen of California.
26         21.     Pursuant to Section 1441(b)(1), the citizenship of defendants sued under
27   fictitious names must be disregarded for the purpose of determining diversity of citizenship
28
                                                   5
                                                   NOTICE OF REMOVAL OF ACTION TO THE
                                                         UNITED STATES DISTRICT COURT
                                                              CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 6 of 8 Page ID #:6


 1   between the parties to an action. See Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91
 2   (9th Cir. 1998) (holding the “district court was correct in only considering the domicile of
 3   the named defendants”). Wyndham Vacation Ownership, Inc. is informed and believes,
 4   and on that basis asserts, that no other defendant in this action has been properly joined and
 5   served as provided in Section 1441(b)(2). (Conrad Decl., ¶ 4; Exhibit B.)
 6         22.    Based on the foregoing, this action is one between “citizens of different
 7   States” in accordance with Section 1332(a).
 8         B.     Plaintiff’s Complaint Places More Than $75,000 in Controversy.
 9         23.    In cases in which the existence of diversity jurisdiction depends on the amount
10   in controversy, “the district court may consider whether it is ‘facially apparent’ from the
11   complaint that the jurisdictional amount is in controversy.” Singer v. State Farm Mutual
12   Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).
13         24.    Courts “must assume that the allegations of the complaint are true and that a
14   jury [will] return [] a verdict for the plaintiff on all claims made in the complaint.” Kenneth
15   Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal.
16   2002).4 The ultimate inquiry is what amount is placed “in controversy” by the Complaint
17   and not the amount that a defendant would owe if the plaintiff prevails. Lewis v. Verizon
18   Comm’ns, Inc., 627 F.3d 395, 401 (9th Cir. 2010); see also Rippee v. Boston Market Corp.,
19   408 F. Supp. 2d 982, 986 (S.D. Cal. 2005) (“It’s not a question as to what you would owe.
20   It’s a question as to what is in controversy.”). The “amount in controversy is simply an
21   estimate of the total amount in dispute.” Lewis, 627 F.3d at 400.
22         25.     The amount in controversy may include general and special compensatory
23   damages and attorneys’ fees which are recoverable by statute. Galt G/S v. JSS
24   Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998).
25   ///
26
27
     4
      By demonstrating the basis for the District Court’s original jurisdiction under the diversity
     statute, Wyndham Vacation Ownership, Inc. in no way concedes that Plaintiff’s claims are
28   valid or that she is entitled to recover anything from Wyndham Vacation Ownership, Inc.
                                                   6
                                                   NOTICE OF REMOVAL OF ACTION TO THE
                                                         UNITED STATES DISTRICT COURT
                                                              CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 7 of 8 Page ID #:7


 1         26.    Plaintiff seeks damages in excess of $75,000. (See Complaint, Prayer for
 2   Relief ¶ 1-8 “[f]or general, special damages, waiting time penalties, treble damages, and
 3   punitive damages.”)
 4         27.    Attorney’s fees may be taken into account to determine jurisdictional amount.
 5   Goldberg v. CPC Int’l, Inc., 678 F.2d 1365, 1367 (9th Cir. 1982), cert. denied, 459 U.S.
 6   945. Plaintiff’s attorney’s fees are recoverable under the California Government Code and
 7   the Fair Employment and Housing Act. Govt. Code §12965(b). Attorney’s fees in
 8   individual employment cases often exceed damages. Simmons v. PCR Tech., 209 F. Supp.
 9   2d 1029, 1035 (N.D. Cal. 2002). Accordingly, it is reasonable to consider Plaintiff’s
10   attorney’s fees amounting to at least $75,000 through trial for purposes of calculating the
11   amount in controversy in this action.
12         28.    Punitive damages may also be included in calculating the amount in
13   controversy. Davenport v. Mutual Ben. Health & Acc. Ass’n, 325 F.2d 785, 787 (9th Cir.
14   1963); Aucina v. Amoco Oil Co., 871 F.Supp. 332 (S.D. Iowa 1994).
15         29.    Aucina v. Amoco Oil Co., the defendant-employer established the amount in
16   controversy exceeded the jurisdictional minimum where the former employee asserted
17   claims for lost wages, lost benefits, mental anguish, and punitive damages. The court noted
18   that the defendant was a Fortune 500 Company, and that “[b]ecause the purpose of punitive
19   damages is to capture a defendant’s attention and deter others from similar conduct” the
20   plaintiff’s claim for punitive damages “might alone” exceed the jurisdictional
21   minimum. Aucina, 871 F.Supp. at 334.
22         30.    Ultimately, the evidence and allegations demonstrate that Plaintiff seeks
23   damages in excess of $75,000, the jurisdictional requirement of this Court. Indeed,
24   Plaintiff seeks to recover unpaid wages, treble damages, general damages, punitive
25   damages, and emotional distress damages. In addition, the attorney’s fees incurred through
26   trial will very likely exceed $75,000.
27
28
                                                 7
                                                 NOTICE OF REMOVAL OF ACTION TO THE
                                                       UNITED STATES DISTRICT COURT
                                                            CASE NO.__________________
     Case 5:19-cv-01006-JGB-SHK Document 1 Filed 05/31/19 Page 8 of 8 Page ID #:8


 1            31.      Thus, this civil action may be removed to this Court by Wyndham Vacation
 2   Ownership, Inc. pursuant to the provisions of 28 U.S.C. §§ 1332, 1441 et seq. and 1446(b),
 3   because the action is between citizens of different states and, based on the facts and
 4   arguments set forth in paragraphs 1 through 31 above, the amount in controversy exceeds
 5   the sum of $75,000, exclusive of interest and costs.
 6            32.      This Notice of Removal is filed within thirty (30) days after Wyndham
 7   Vacation Ownership, Inc. was properly served with a copy of the Summons and Complaint
 8   in this case and within one year after the state court action was filed. This Notice therefore
 9   is filed within the time period provided by 28 U.S.C. § 1446(b).
10   VI.      NOTICE TO SUPERIOR COURT AND ADVERSE PARTIES
11            36.      As required by Section 1446(d), a copy of the Notice of Removal is being
12   filed in the California Superior Court in and for the County of Riverside. (Conrad Decl., ¶
13   6.)
14            37.      As also required by Section 1446(d), Wyndham Vacation Ownership, Inc. is
15   serving Plaintiff, the only adverse party, and the Superior Court with this Notice of
16   Removal, and will affirm such in a Declaration of Service. (Conrad Decl., ¶ 6, Exhibit
17   “C.”)
18            WHEREFORE, Wyndham Vacation Ownership, Inc. prays the above action now
19   pending against it in the Superior Court for the State of California in and for the County of
20   Riverside be removed therefrom to this District Court.
21
22   DATED: May 31, 2019                        JACKSON LEWIS P.C.
23
24                                        By:
                                                Adrienne L. Conrad
25                                              Solin J. Melahaji
26                                              Attorneys for Defendant
                                                WYNDHAM VACATION OWNERSHIP, INC.
27
     4823-8954-8184, v. 1
28
                                                    8
                                                    NOTICE OF REMOVAL OF ACTION TO THE
                                                          UNITED STATES DISTRICT COURT
                                                               CASE NO.__________________
